EXHIBIT 10.11
Description of Director Compensation
Effective July 1, 2011, non-employee directors of the Company receive $12,500
per fiscal quarter in compensation for service as director, plus $1,250 per
board and committee meeting attended, except the Chairs of the Audit Committee
and the Compensation, Nominating and Governance Committee each receive $13,750
per fiscal quarter and $1,250 per board and committee meeting attended.
Non-employee directors may elect to defer the receipt of meeting and/or director
fees in accordance with the terms of the Company’s Directors’ Deferred
Compensation Plan. In addition, non-employee directors may from time to time be
granted restricted stock units pursuant to the provisions of the Genuine Parts
Company 2006 Long Term Incentive Plan. The compensation of directors may be
changed from time to time by the Board of Directors without stockholder
approval.

 

 